           Case 2:17-cv-00651-KJN Document 32 Filed 11/05/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       HUMBERTO GOMEZ DE LA TORRE,                    No. 2:17-cv-651-KJN

12                          Plaintiff,                  ORDER

13             v.                                       (ECF No. 29)

14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                            Defendant.
16

17            Presently pending before the court is counsel for plaintiff Langley Kreuze’s motion for

18   attorneys’ fees pursuant to 42 U.S.C. § 406(b), filed on November 2, 2020. (ECF No. 29.)1

19   Plaintiff’s counsel seeks a net award of $12,989.63 (14.4% of plaintiff’s past due benefits of

20   $89,998 as calculated by the Commissioner of Social Security). The Commissioner filed an

21   advisory response to counsel’s motion (ECF No. 30), and did not alert the court to any issues in

22   its role as trustee.

23            The court grants the motion for attorneys’ fees under 42 U.S.C. § 406(b).

24   ///

25   ///

26
     1
27    This case was initially referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(15), and
     both parties voluntarily consented to proceed before a United States Magistrate Judge. (ECF Nos.
28   6, 11.)
                                                       1
        Case 2:17-cv-00651-KJN Document 32 Filed 11/05/20 Page 2 of 4


 1          BACKGROUND

 2          The facts, briefly stated, are that on July 16, 2018, the court granted in part plaintiff’s

 3   motion for summary judgment and remanded the matter. (See ECF No. 25.) On September 25,

 4   2018, plaintiff’s counsel filed a motion for attorney’s fees under the Equal Access to Justice Act

 5   (“EAJA”). (ECF No. 27.) On September 26, the court granted the request for fees and costs

 6   under the EAJA for $4,900. (ECF No. 28.) Following remand, the agency ultimately issued a

 7   fully favorable decision in plaintiff’s favor. (See ECF No. 29-2.)

 8          On November 2, 2020, plaintiff’s counsel filed the instant motion for attorney’s fees under

 9   42 U.S.C. § 406(b). (ECF No. 29.) Counsel served this motion on plaintiff. (Id.) The

10   Commissioner filed an advisory response. (ECF No. 30.)

11          DISCUSSION

12          Title 42 U.S.C. § 406(b) provides, in part, that:

13                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
14                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
15                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment, and the Commissioner of Social Security
16                  may, notwithstanding the provisions of section 405(i) of this title, but
                    subject to subsection (d) of this section, certify the amount of such
17                  fee for payment to such attorney out of, and not in addition to, the
                    amount of such past-due benefits. In case of any such judgment, no
18                  other fee may be payable or certified for payment for such
                    representation except as provided in this paragraph.
19

20   42 U.S.C. § 406(b)(1)(A). Unlike fee-shifting provisions where the losing party is responsible for
21   attorneys’ fees, the attorneys’ fees provision in 42 U.S.C. § 406(b) is paid by the claimant out of

22   the past-due benefits awarded. Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002).

23          The Commissioner typically does not act as an adversary, but instead as an advisor to the

24   court with respect to Section 406(b) fee requests. Crawford v. Astrue, 586 F.3d 1142, 1144 n.2

25   (9th Cir. 2009) (en banc) (“The Commissioner plays a part in the fee determination resembling

26   that of a trustee for the claimants.”). “Because the [Commissioner] has no direct interest in how
27   much of the award goes to counsel and how much to the disabled person, the district court has an

28   affirmative duty to assure that the reasonableness of the fee is established.” Id. at 1149.
                                                        2
           Case 2:17-cv-00651-KJN Document 32 Filed 11/05/20 Page 3 of 4


 1            In Crawford, the Ninth Circuit Court of Appeals extensively discussed how the

 2   reasonableness of the fee within the 25% cap is to be determined. The court noted that although

 3   the Ninth Circuit previously used the lodestar method to determine the reasonableness of fees

 4   under 42 U.S.C. § 406(b), i.e., “by multiplying the reasonable hourly rate by the number of hours

 5   reasonably expended on the case” with consideration of possible enhancements, the approach

 6   changed after the United States Supreme Court’s decision in Gisbrecht. Crawford, 586 F.3d at

 7   1148. The Ninth Circuit observed that:

 8                   In Gisbrecht, the Supreme Court flatly rejected our lodestar
                     approach. The court explained that we had “erroneously read
 9                   [Section] 406(b) to override customary attorney-client contingent-
                     fee agreements” when we approved the use of the lodestar to
10                   determine a reasonable fee. 535 U.S. at 808-09. The Court held
                     that a district court charged with determining a reasonable fee
11                   award under Section 406(b)(1)(A) must respect “the primacy of
                     lawful attorney-client fee agreements,” id. at 793, “looking first to
12                   the contingent-fee agreement, then testing it for reasonableness,” id.
                     at 808. The Court noted that courts that had followed this model
13                   had “appropriately reduced the attorney’s recovery based on the
                     character of the representation and the results the representative
14                   achieved.” Id. A fee resulting from a contingent-fee agreement is
                     unreasonable, and thus subject to reduction by the court, if the
15                   attorney provided substandard representation or engaged in dilatory
                     conduct in order to increase the accrued amount of past-due
16                   benefits, or if the “benefits are large in comparison to the amount of
                     time counsel spent on the case.” Id. “[A]s an aid to the court’s
17                   assessment of the reasonableness of the fee yielded by the fee
                     agreement,” but “not as a basis for satellite litigation,” the court
18                   may require counsel to provide a record of the hours worked and
                     counsel’s regular hourly billing charge for noncontingent cases. Id.
19                   The attorney bears the burden of establishing that the fee sought is
                     reasonable. Id. at 807.
20
21   Id. Thus, performance of the district court’s duty to assure reasonableness of the fee “must begin,

22   under Gisbrecht, with the fee agreement, and the question is whether the amount need be reduced,

23   not whether the lodestar amount should be enhanced.” Id. at 1149, 1151 (“the district court must

24   first look to the fee agreement and then adjust downward if the attorney provided substandard

25   representation or delayed the case, or if the requested fee would result in a windfall”). Should a

26   406(b) fee be awarded, counsel must refund the smaller of this award or any EAJA award.
27   Gisbrecht, 535 U.S. at 796.

28   ///
                                                        3
        Case 2:17-cv-00651-KJN Document 32 Filed 11/05/20 Page 4 of 4


 1              In support of the motion for attorneys’ fees under 42 U.S.C. § 406(b), plaintiff’s counsel

 2   attached an attorney-client agreement, which provided for a contingency fee of 25% of any past-

 3   due benefits awarded in plaintiff’s case. (ECF No. 29-3.) This calculation would total 22,499.50,

 4   but counsel attests only to be seeking a net amount of $12,989.63. (ECF No. 29-1.)

 5              In light of the guidance provided in Crawford, the court finds plaintiff’s counsel’s fee

 6   request to be reasonable. As an initial matter, agreements providing for fees of 25% of past due

 7   benefits are the “most common fee arrangement between attorneys and Social Security

 8   claimants.” Crawford, 586 F.3d at 1147. Additionally, the undersigned does not find any

 9   indication that plaintiff’s counsel performed substandard work or unduly delayed the case; to the

10   contrary, plaintiff’s counsel’s work over several years ultimately resulted in a fully favorable

11   decision for plaintiff and an award of back benefits. Furthermore, the amount sought does not

12   appear to be disproportionate to the amount of time plaintiff’s counsel spent on the case. In the

13   briefing, counsel suggests that she spent approximately 26.30 hours on the case, which equates to

14   a rate of approximately $680 per hour. It is important to note that plaintiff’s counsel also

15   assumed the risk of receiving no compensation, as plaintiff’s application was initially denied in

16   full at the administrative level. (ECF No. 13-1 at 1.) The court finds that the fee amount

17   requested is reasonable in light of the several years of litigation and the result achieved, and

18   cannot be said to amount to a windfall to plaintiff’s counsel.

19                                                    ORDER

20              Accordingly, IT IS HEREBY ORDERED that:
21       1. The motion for attorneys’ fees under 42 U.S.C. § 406(b) (ECF No. 26) is GRANTED;

22       2. The Commissioner shall pay plaintiff’s counsel in this case the sum of $17,889.63 in

23              attorneys’ fees under 42 U.S.C. § 406(b); and

24       3. Plaintiff’s counsel shall reimburse plaintiff $4,900 in previously-awarded EAJA fees.

25   Dated: November 4, 2020

26
27
     dela.651
28
                                                           4
